The Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the case of:
Office of Research Integrity, Date: January 12, 2010

-vV.-

Docket No. C-09-04
Decision No. CR2056

Scott J. Brodie,

Respondent.

Vee ere SS ES ESS SY

RECOMMENDED DECISION GRANTING SUMMARY DISPOSITION
TO THE OFFICE OF RESEARCH INTEGRITY

I recommend that the Assistant Secretary for Health grant summary disposition to the
Office of Research Integrity (ORI) and against Respondent, Scott J. Brodie. The
undisputed material facts establish that Respondent committed research misconduct on
multiple occasions. The extent of misconduct engaged in by Respondent amply justifies
the remedy sought by ORI, a debarment from federal contracts for a period of seven
years.

I. Background

Respondent is a molecular pathologist and board-certified anatomic pathologist with a
background in virology, nucleic acid chemistry, polymerase chain reaction (PCR) and in
situ hybridization analyses. During the time frame that is relevant to this case
Respondent was a research assistant professor in the Department of Laboratory Medicine
at the University of Washington (UW) and was director of the UW Retrovirus
Pathogenesis and Molecular Virology Laboratories.

On September 17, 2008, ORI filed a charge letter in which it asserted 15 findings of
research misconduct by Respondent. These findings derive from an investigation
conducted by UW in 2002 and the university’s 2003 findings of research misconduct by
Respondent. ORI asserted multiple instances during a period of time extending from
1999 to about 2002 in which Respondent allegedly submitted or presented materials in
the form of grant applications, presentations, or articles submitted for publication that
contained images and information that Respondent had knowingly and intentionally
falsified or fabricated. Respondent requested a hearing on October 16, 2008. ORI then
moved to dismiss the hearing request, arguing that Respondent had not offered any facts
to deny or meaningfully defend against the allegations of research misconduct.

On January 29, 2009, I issued a ruling in which I granted in part and denied in part ORI’s
motion to dismiss (January 29 ruling). First, I held that Respondent did not raise triable
issues challenging ORI’s findings that the publications, presentations, grant applications,
and other materials published by Respondent and cited in the charge letter contained
materially false statements, images, and data. I held that nowhere in his very lengthy
hearing request did Respondent come to grips with ORI’s precise allegations that certain
figures, images, or other information published or submitted by Respondent were
materially false. January 29 ruling at 6. Rather, Respondent had resorted to a formula
for denying ORI’s allegations consisting of: a general or provisional denial of each
allegation; complaints that he lacked sufficient information to admit or deny the truth of
the allegation and that he had been denied access to the administrative record of the
investigation that led up to the issuance of the charge letter; assertions that others had
contravened regulations and policy statements concerning maintenance of, or access to,
records; complaints about the quality of ORI’s investigation; and assertions of facts that
were plainly not material to the allegations made by ORI. I held that these assertions by
Respondent were either unresponsive to the allegations in the charge letter or did not
comprise valid defenses to the allegations. I held also that Respondent at times conceded
having made errors in his submissions but asserted that the false information was either
harmless or not material to the purpose of the document which contained it. However,
Respondent had provided no explanation as to why such false information was harmless
or not material.

Second, I held that Respondent had raised triable issues concerning his culpability for the
false information and the reasonableness of the seven-year debarment proposed by ORI.
I cautioned the parties, however, that these issues would not be heard and decided in a
vacuum. I observed that the quantity and nature of false statements in documents and
presentations which Respondent authored, published, or gave was powerful prima facie
proof from which I could infer that Respondent deliberately and willfully engaged in a
pattern of research misconduct. January 29 ruling at 24.

The parties proceeded to conduct discovery and file pre-hearing exchanges of proposed
evidence pursuant to the initial pre-hearing order that I issued in this case establishing a
schedule for such events. I scheduled a hearing to take place in Washington, D.C., on
February 11, 2010. However, ORI then moved for summary disposition and Respondent
opposed the motion.
With its pre-hearing exchange ORI submitted 38 proposed exhibits which it identified as
ORI Exs. 1-2, 5-7, 10, 20-24, 27, 30.1, 35, 43-62, 66-68, 70. With his exchange
Respondent submitted 11 proposed exhibits which he identified as R. Exs. 3-9, 11-14."
Each party filed objections to my receiving certain of the opposing party’s exhibits into
the record. On November 20, 2009, I issued rulings on the parties’ objections.
Subsequently, Respondent asked that I reconsider certain of my rulings in which I
excluded elements of some of Respondent’s exhibits. Additionally, he offered the written
direct testimony of two new witnesses, whose testimony he had not proffered previously
and pursuant to the schedule I established for filing pre-hearing exchanges of evidence, as
well as additional exhibits that he had not offered pursuant to that schedule.

I receive into the record all of the exhibits from ORI and Respondent which I did not
exclude in my November 20, 2009 ruling. I deny Respondent’s motion that I reconsider
my rulings as to exclusion of elements of his exhibits. I also deny Respondent’s motion
that I add the testimony of additional witnesses and new exhibits to his case. Respondent
has made no showing of good cause for filing this evidence belatedly and, in fact, months
after the deadline that I imposed for exchanges of proposed evidence.”

II. Issues, findings of fact and conclusions of law
A. Issues
The issues raised by ORI’s charge letter are whether:
1. Respondent published, caused to be published, or attempted to publish
information in journal articles, presentations, research grant applications

or in other documents, consisting of images, diagrams, charts, or other
statements that were materially false;

' ORI originally submitted 70 exhibits, but it later revised its exhibit list.
Respondent originally submitted 13 exhibits, but he subsequently removed three exhibits
and added one new exhibit to his exhibit list.

> While Respondent refers to “Exhibit 15” in his response, he has not submitted
such an exhibit. He claims this exhibit has “only recently become available.” Opposing
brief at 1-5, 23. From Respondent’s description, the exhibit — had it been submitted —
would have contained policies and procedures for administering current imaging
standards, the declarations of Elizabeth Glazatcheff and Richard Gademan and a letter
from Assistant Attorney General Karin L. Nyrop to Respondent’s former counsel.
Respondent actually submitted the declarations of Ms. Glazatcheff and Mr. Gademan as
Exhibit 13, at 42-45.
2. Respondent knowingly and intentionally published materially false or
fabricated information; and

3. The remedy proposed by ORI, a seven-year debarment, is reasonable.
B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my recommended
decision. I set forth each Finding below as a separate heading.

I. Respondent published, caused to be published, or attempted to publish
information in journal articles, grant applications, presentations, and
other documents that was material to the research he was describing
and which was false or fabricated.

In my January 29 ruling I found that Respondent published, caused to be published, or
attempted to publish information in journal articles, grant applications, presentations, and
other documents that was materially false or fabricated. The ruling specifically addressed
each of the 15 findings of scientific misconduct that were made in the charge letter and I
sustained ORI’s allegations that Respondent had published, caused to be published, or
attempted to publish each of the documents or presentations containing fabricated and
falsified data cited in the charge letter. I found that the false or fabricated information
was used by Respondent to support the premises he was advocating and, so, it was
material. I incorporate the January 29 ruling into this Finding.

2. Summary disposition is appropriate in a case involving allegations of
research misconduct where there are no disputed issues of material
fact and where the moving party is entitled to a favorable decision as a
matter of law.

Summary disposition is an efficiency promoting device that is used by courts and
administrative agencies to decide cases in the circumstance where no valid purpose
would be served by conducting a full in-person hearing. The regulations governing
hearings into alleged research misconduct neither specifically provide for nor do they
prohibit the issuance of summary disposition. See 42 C.F.R. Part 93. I find nothing in
the Part 93 regulations that would preclude the issuance of summary disposition under
appropriate circumstances. Not only is summary disposition under appropriate
circumstances consistent with the requirements of due process built into the Part 93
regulations but it is consistent also with established practice in administrative hearings
held in this Department. Administrative law judges of this Department have traditionally
issued summary disposition in cases involving other hearing and appeals authority such
as the authority to hear and decide cases involving the Centers for Medicare & Medicaid
Services at 42 C.F.R. Part 498 and the authority to hear and decide cases involving the

Inspector General at 42 C.F.R. Parts 1003 and 1005 — which, like Part 93, do not
specifically provide for summary disposition — where doing so comports with the
requirements of due process as is described at Federal Rules of Civil Procedure Rule 56.

It is appropriate to issue summary disposition when there are no issues of material fact
that are in dispute and where the moving party is entitled to a favorable decision as a
matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Celotex Corp.
v. Catrett, 477 U.S. 317, 322 (1986); Matsushita Elec. Indus. Co. v. Zenith Radio, 475
U.S. 574, 587 (1986). In such a circumstance holding an evidentiary hearing would be
pointless because there is nothing more that can be established by a hearing that has not
been established already by the undisputed material facts.

What is a material fact? It is any fact the existence of which bears on the outcome of a
case. Put simply, if the presence or absence of a fact would potentially affect the
outcome of a case, then it is material. Axiomatically, facts which are not material are
irrelevant. A party opposing a motion for summary disposition may not defeat the
motion by alleging facts which are not relevant to the outcome of the case.

A trier of fact should not grant summary disposition in any case where there is a genuine
dispute as to a material fact. In such a circumstance, a hearing would be necessary in
order that the parties may present their evidence, the trier of fact may weigh it and, in
doing so, resolve credibility issues. In determining whether a genuine issue of material
fact exists the trier of fact must view all facts and reasonable inferences drawn from those
facts in the light most favorable to the party opposing summary disposition. Matsushita,
475 U.S. at 587. However, a fact dispute that will defeat a motion for summary
disposition does not exist unless the party opposing the motion can show that the asserted
dispute comprises a genuine dispute over a material fact.

A genuine dispute over a material fact occurs when a party opposing a motion supports
its version of a material fact with sufficiently admissible evidence so that a reasonable
trier of fact could resolve the dispute in favor of the opposing party. Anderson, 477 U.S.
at 247-48. The burden shifts to the non-moving party to show that there is a genuine
dispute as to material facts whenever the party moving for summary disposition offers
facts that are on their face sufficient to establish that party’s allegations. The opposing
party does not meet that burden simply by denying the facts offered by the moving party.
Rather, it must furnish admissible evidence that challenges the material facts alleged by
the moving party.

Not only are unsubstantiated denials of material facts insufficient to defeat a motion for
summary disposition but so also are allegations that are fanciful, or which are supported
by such minimal evidence as to be beyond any reasonable probability of existence. The
party opposing a motion for summary disposition cannot manufacture genuine issues of
material fact with “some metaphysical doubt as to the material facts,” Matsushita, 475
USS. at 586, or with “conclusory allegations,

unsubstantiated assertions,” “or by only a

‘scintilla’ of evidence.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5" Cir. 1994).

3. Summary disposition is appropriate in this case because the

undisputed material facts establish that Respondent knowingly and

intentionally published or attempted to publish information that was

false or fabricated and whic:

‘ was material to the research he

published or attempted to publish.

The only reasonable inference that I can draw
that Respondent knowingly and intentionally,

from the undisputed facts of this case is
and on a massive scale, published or

attempted to publish false or fabricated information that was material to the research that

e performed. As I discuss above and in my
Respondent offered articles for publication, m:

Respondent’s offerings was material to the su
Nor was it the product of excusable neglect or

published or attempted to publish falsified or
acts offered by ORI establish that Responden
scale. False and/or fabricated images, graphs,
grant applications made by Respondent or wit
Respondent submitted for publication, and in

volume of false information in these document

nowing that it was false or with reckless indi

anuary 29 ruling, on numerous occasions
ade grant applications, or delivered

presentations that were rife with false images and information. The falsified content of

bject matter and not incidental.

honest error. ORI has come forward with

overwhelming and undisputed evidence that Respondent knowingly and intentionally

‘abricated information. In summary, the
t submitted false information on a massive
and data appear in numerous places in

his collaboration, in articles that
PowerPoint presentations. The sheer
ts and presentations is evidence that

inescapably leads to the conclusion that Respondent submitted false information either

ference to the truth of what he submitted.

I do not find that facts and arguments offered
motion cal
says in his defense is irrelevant or simply inco:

by Respondent in opposition to ORI’s

into legitimate dispute the facts that I have just discussed. What Respondent

rrect.

Respondent contends repeatedly that computers at the UW laboratory which he directed
were shared by several individuals. The inference he would have me draw from that is

that altere

or fabricated information was possibly created by individuals other than

Respondent. I find the assertions that Respondent shared computers with other

individuals
bases its al
relieve Respondent of the responsibility for as:
to publish was true and accurate.

and that others may have created the false images and data on which ORI
legations to be irrelevant because even if these assertions are true they do not

suring that what he published or attempted
Much of the false information on which ORI bases its case was found on a computer that
was sequestered at Respondent’s home when UW conducted its investigation. ORI
asserts that this is irrefutable proof that Respondent personally altered the images and
data that are at issue here. It certainly is strong prima facie evidence of that contention.
However, I do not base my decision in this case on a finding that Respondent personally
created the welter of false information that was found on his home computer.

Respondent has thrown up a blizzard of assertions concerning: the date when he first
began using the computer; whether it was shared by other individuals; and when the false
data was put on the computer. Many of these assertions are implausible or contradictory.
For example, Respondent asserts, implausibly, that all of the false data was added to the
computer at his home after the publication of the various articles or submission of the
various grant applications that are at issue here. However, these assertions by
Respondent contain at least a few issues of fact which would best be resolved at an in
person hearing if it were necessary to resolve them at all. But, and as I explain in this
decision, Respondent is liable for research misconduct even if the undisputed material
facts fail to show that he personally created the false information on his home computer.

The evidence of false information that UW and ORI obtained from various computers is
not rebutted by the possibility that these computers, including even Respondent’s home
computer, may have been used at times by individuals other than Respondent. Nor is it
rebutted by the possibility that others besides Respondent may actually have created the
false information. Respondent was the person who published the false information.
Respondent bore responsibility for assuring that his published information was what he
purported it to be. He cannot now hide behind the assertion that others may have been
responsible for creating the false and fabricated information that he published.

Reduced to its essence, Respondent’s primary argument in opposing ORI’s motion is
that:

the images ORI has attributed solely to him, were in fact not created by him
and .. . he was not in a position of authority to control what others
produced or distributed, nor did he have knowledge of individuals that may
have inappropriately produced images that were then provided to him and
to others.

Opposing brief at 7.

This argument is wrong as a matter of law. Even if others might have created the false
images and data, that is not enough to create a fact dispute that necessitates further
proceedings. As a matter of law, Respondent is equally liable whether he personally and
consciously published information that he knew was falsified or fabricated or whether he
published it not caring whether or not it was true.
Although Respondent’s repeated assertions that someone other than him must have made
the alterations and false images that were present on computers are, at best, tenuous, I
have given him the benefit of all doubt and evaluated this case on the assumption that
Respondent personally created none of the false images and data. Even that possibility
does not change the outcome of this case.

The regulation that was in effect in 2002 defined “Misconduct or Misconduct in Science”
to mean:

fabrication, falsification, plagiarism, or other practices that seriously
deviate from those that are commonly accepted within the scientific
community for proposing, conducting, or reporting research. It does not
include honest error or honest differences in interpretations or judgments of
data.

42 C.F.R. § 50.102 (2002). On its face the regulation separates willful misconduct from
simple negligence or honest error. However, it does not describe in detail what would
comprise willful misconduct.’ The issue of intent was addressed by the Departmental
Appeals Board in decisions that applied the regulation, most notably in Dr. Rameshwar
K. Sharma, DAB No. 1431 (1993). In Sharma, the Board held that scientific misconduct
required proof of something beyond ordinary negligence. At issue there was a single
typographical error in a document authored by Dr. Sharma. In finding Dr. Sharma not
culpable the Board concluded that simple negligence was not by itself sufficient to
establish misconduct. Among other things, the Board concluded that Dr. Sharma could
not have been more than negligent because the error was a single non-consequential error
and not part of a pattern of errors. The Board drew a distinction between honest error and
statements that are made with the knowledge that they would mislead the reader. The
latter type of statement, as opposed to mere negligence, constituted misconduct.

I conclude that “intentionally” publishing false or fabricated information subsumes both
the circumstance where the scientist publishes information that he or she knows is false
and the circumstance where the scientist publishes information with indifference to its
truth. The scientist who publishes with indifference to the truth of what he or she
publishes knows that the published information could mislead the reader, and so, such
conduct is research misconduct.

* The current definition of research misconduct includes a requirement that a
finding of misconduct “be committed intentionally, knowingly, or recklessly... .” 42
C.F.R. § 93.104(b). I do not view this more explicitly stated standard as comprising a
departure from the previous definition of misconduct so much as a clarification of it. It is
consistent with what has traditionally been held to be intentional misconduct.
There are only two reasonable inferences that I can draw from Respondent’s systematic
publication of false or fabricated information. Either he published information that he
knew to be false or fabricated, or he published it with indifference to the truth of its
contents. The sheer volume and pattern of false items that Respondent published or
attempted to publish lead inescapably to my conclusion that Respondent had contempt for
the truth.

I might rule differently if this case involved only one or a handful of false items. I might
be able to infer from evidence of only a very few false items that Respondent’s
submission and publication of them was arguably simple negligence on his part. And,
such an inference would require that I conclude that there is a disputed issue of material
fact about Respondent’s intent.

But, here, the evidence offered by ORI is overwhelming and unrebutted that Respondent
submitted and published false images and data on a wholesale basis. A finding of
ordinary negligence is barred here by the mass and pattern of Respondent’s false
statements even if I were to conclude that there is a dispute as to whether Respondent
personally created the altered and falsified images and data that he published.

A possibility of ordinary negligence is also precluded absolutely by the nature of many of
the false statements and images that are at issue here. Changes in contrast of an image, or
enhancement of an image for purposes of clarification may not constitute misconduct.
But, mislabeling an image in a way that changes fundamentally the description and
meaning of its contents, adding data to an image, or changing the information contained
in graphs, are not mere enhancements for purposes of clarification. Changes like that
clearly are intended to communicate a whole different meaning to the reader or reviewer
than that which was depicted originally. Such alterations and changes, when made over
and over again, as is the case here, cannot be the consequence of simple human error.

Respondent asserts that he “was always of the belief that the images in ORI’s charges
were ‘reflective of the actual results obtained from the experiments’ and he had no reason
to suspect the images he provided were inappropriately manipulated.” Opposing brief at
2. But, Respondent offers no evidence to substantiate this assertion. It is an unadorned
denial of the allegations made by ORI. That is insufficient to create a genuine dispute as
to the material facts.

Moreover, and as I have discussed, the assertion is utterly implausible on its face in light
of the volume of undisputed evidence produced by ORI. This is not a case of a single
error in data or one or even a few mislabeled images. The sheer mass of false and
fabricated information that Respondent either published or attempted to publish
overwhelms Respondent’s unsubstantiated contention that he believed that what he was
publishing was his honest research results. Indeed, Respondent has not offered even a
scintilla of evidence to support his assertion. Little v. Liquid Air Corp., 37 F.3d at 1075.

10

Respondent argues also that manipulation of images and data for publication in articles
and grants is a commonly accepted practice in the scientific community and that what he
did is not significantly different from what others do routinely. I find this assertion to be
utterly without foundation in fact. Respondent cites to nothing that suggests that the
wholesale manipulation and misrepresentation of information that occurred here is either
commonplace or accepted within the scientific community.

Respondent also asserts that he has repeatedly requested access to original data and notes
from his actual experiments to determine if an image was inappropriately manipulated
and by whom and that he has never been granted such access. Opposing brief at 2. Thus,
according to him, he has been hamstrung in his ability to construct a valid defense to the
allegations of misconduct. This argument is a red herring and Respondent’s assertions
are, in fact, untrue. Respondent originally contended that he was unable to frame a
responsive answer to ORI’s allegations of research misconduct because he had been
denied access to critical information. In a ruling that I issued on November 21, 2008, I
concluded that this assertion was false. Ruling Denying Motion to Supplement Hearing
Request, November 21, 2008. ORI, had in fact, provided Respondent with voluminous
information concerning its allegations. Since then, I allowed Respondent to take
extensive discovery of ORI. ORI provided Respondent with copies of the CD-ROMs that
were created and which contain all of the computer-stored data that is the basis for ORI’s
allegations. ORI also provided Respondent with a hard drive containing the data in
“native” format. ORI pre-hearing brief at 4, n.6. He has also had the benefit of seeing all
of ORI’s other evidence, which ORI furnished to him as part of its pre-hearing exchange.

What Respondent has never explained is what might exist in materials to which he has
allegedly been denied access that would change the dynamics of this case in the slightest.
He has never asserted, for example, that there is exculpatory evidence in the allegedly
withheld materials and he has never offered even a hint as to what such exculpatory
evidence might be. Indeed, Respondent has never specifically identified the materials
that he claims have been withheld.

Respondent also asserts that he possessed two Dell computers that were purchased for
him by UW for his personal use and home travel. He contends that he can produce a
witness who would testify that, to her knowledge, such computers did not contain
evidence of image fabrication. Opposing brief at 3. These assertions are unpersuasive on
several grounds. Respondent grounds his assertion on an affidavit by Ms. Elizabeth
Glazatcheff (attached to Opposing brief as R. Ex. 13, at 42-43). Respondent submitted
this affidavit untimely — months, in fact, after his deadline for exchanging evidence had
expired — without making any showing of good cause for the affidavit’s late submission.*

+ Neither Ms. Glazatcheff nor Respondent disclosed that she is his wife. R. Ex. 9,
at 59. That fact is obviously important, however, because Respondent cannot depict Ms.
Glazatcheff as an individual whose information was unknown to him prior to now.
11

For that reason I have excluded it. Moreover, the affidavit does not on its face address
the very specific allegations by ORI that Respondent published images and data that were
altered and falsified. It is irrelevant that there may have been other computers that
Respondent had control over that are not implicated in this case. Finally, Ms.
Glazatcheff’s affidavit addresses Respondent’s assertion that others had access to the
laboratory computers and that these other individuals may well have created the false
information that Respondent published. I have explained above why I find it irrelevant
that others may have shared the computers or actually done the manipulations that
Respondent falsely represented as products of his research.

Respondent also offers the affidavit of an alleged computer expert, Richard Gademan,
purportedly to show that the Adobe Photoshop files on the drive provided to Respondent
by ORI do not contain author information or complete file pathways and would have to
have come from a different source than stated by ORI. This affidavit is attached to the
Opposing brief and identified by Respondent as R. Ex. 13, at 44-45. It was also filed by
Respondent months after his deadline for filing evidence expired and without any
showing of good cause by him for filing it late. I exclude it for that reason.

Respondent argues that most, if not all, of the false and fabricated images were created in
the late 1990’s, allegedly years prior to the publications that are at issue in this case.
Opposing brief at 5. That assertion is wrong as a matter of fact and unsupported by
anything offered by Respondent. ORI offered evidence that shows that many of the
manipulations and false images found on Respondent’s home computer that are the basis
for ORI’s allegations were made virtually contemporaneously with their attempted
publication. Respondent has offered no evidence to rebut what ORI offered.
Furthermore, it is unclear to me why Respondent’s assertion would be relevant even
assuming it to be true. Respondent is equally responsible for truthfully representing
images that were created years prior to their publication as he is for images that were
created close to the date of their publication.

Respondent takes issue with an assertion by ORI that he disseminated false information
and data to individuals who trusted him. Opposing brief at 6. “[Y]et ORI offers no
explanation why these same friends and colleagues continue to support Respondent.” Id.
This argument raises no disputed issue of fact. Whether individuals who Respondent
may have deceived continue to support him is not relevant to the issue of whether
Respondent provided them with false information. If the information that Respondent
provided was false, and Respondent deliberately provided it, then he is culpable for
research misconduct even if his friends continue to support him.

I turn now to the specific allegations of research misconduct and to the undisputed
material facts established by ORI.
12

a. ORI finding #1

At issue here is a figure identified as Figure 1 which Respondent included in: three
manuscripts that he submitted for publication as journal articles; PowerPoint
presentations; and at a scientific conference. January 29 ruling at 9. The alleged purpose
of the figure was to demonstrate how HIV RNA, representing a newly replicated virus,
can be detected in a cell negative (non-stained) for Ki-67, an antibody that detects
activated and dividing cells. /d. Respondent submitted a manuscript containing this
figure to the Journal of Experimental Medicine (JEM) on March 25, 2002. ORI Ex. 2;
ORI Ex. 46, at 3. He also submitted the manuscript on two occasions, on May 30, 2002
and on August 23, 2002, to the Journal of Virology (JV). ORI Ex. 46, at 4-5. He
presented the figure at a conference in Antwerp, Belgium, on May 13, 2002. Jd. at 21.
On March 20 and June 12, 2002, he presented the figure in PowerPoint presentations. Jd.
at 20-23.

The figure constitutes a merger and manipulation of at least two separate figures. ORI
Ex. 46, at 3, 9-15. It is false and it is material. Respondent admitted that he intentionally
added the figure to his submissions in order to visually demonstrate HIV replication in
lymphoid cells. ORI Ex. 6, at 12-13.

ORI presented evidence showing that figures on Respondent’s home computer were
altered in order to generate Figure 1. It also presented undisputed facts showing that
Respondent repeatedly changed his description of the figure, depending on the audience
he presented it to. The inescapable inferences that I draw from these facts are either that
Respondent intentionally manipulated images to create false data or that he utilized such
images without verifying their truth and accuracy.

ORI presented facts which show that the images that Respondent manipulated were saved
ona laboratory computer on March 18, 2002, seven days before Respondent submitted
his JEM manuscript. ORI Ex. 46, at 16-17. They were also saved on Respondent’s home
computer and were modified on that computer on March 25, 2002, the same date that
Respondent submitted his JEM manuscript for publication. /d. at 18-19. The figures that
were used to generate Figure | and other similar figures were saved again on
Respondent’s home computer on May 1, 2002, shortly prior to his two manuscript
submissions to JV. Id. at 18-19.

Moreover, ORI has offered facts showing that Respondent repeatedly changed his
description of the image in various attempted publications and presentations, thus further
misrepresenting what the figure depicted. In his March 20, 2002 PowerPoint
presentation, Respondent asserted that the figure represented lymph node cells. ORI Ex.
46, at 20. In his March 25, 2002 JEM manuscript, he again asserted that the figure
depicted lymph node cells. Jd. at 3. On May 13, 2002, at a scientific conference, he
described the figure as having rectal origin. Jd. at 21-23. Then, on May 30, 2002, he
13

again described the figure as depicting lymph node cells in the manuscript he submitted
to JV. Id. at 5. But, on June 12, 2002, in a second PowerPoint presentation, he described
the figure as depicting rectal mucosal leukocytes. Jd. at 22. He once again referred to the
figure as lymph node cells in a second submission to JV that he made on August 23,
2002. However, he changed the description yet again in another PowerPoint presentation
that he made on September 17, 2002, referring to it this time as depicting tissue of rectal
origin. Jd. at 23.

Respondent has offered no facts that call into meaningful dispute any of the facts offered
by ORI concerning his falsification or fabrication of Figure 1. Indeed, Respondent does
not directly deny the facts that ORI presented. He asserts that submission of an article to
multiple journals is no evidence of misrepresentation. Opposing brief at 10. I do not
disagree with that assertion but, on the other hand, I am not inferring that Respondent did
anything improper by submitting an article to more than one publication.

Respondent argues that Figure 1 was included in the article submitted by Respondent at
the insistence of co-authors. Opposing brief at 10. I will accept this assertion as true for
purposes of this decision. But, the fact that co-authors wanted the figure included in the
article is no defense here, because it is Respondent who caused the falsified or fabricated
figure to be submitted.

Respondent argues also that ORI produced an image of Figure | that does not identify the
author and which predates the purchase of Respondent’s home computer. Opposing brief
at 10. It is unclear to me what Respondent intends by this assertion. However, even if it
is true, it does not derogate from the fact that Respondent saved Figure | to his home
computer shortly prior his submission of journal articles and that the figure was modified
on his home computer.

b. ORI finding #2

ORI finding # 2 involves a figure described as a “three paneled figure” and “Panel A”
that Respondent included in manuscripts, grant applications, and PowerPoint
presentations. January 29 ruling at 11; ORI Ex. 47, at 7-8, 46. ORI offered evidence to
show that this figure was revised and changed on Respondent’s home computer on
several occasions. /d. at 92, 98, 98a, 99, 99a.

In various submissions Respondent changed his description of the figure. In a manuscript
that Respondent submitted to Nature Medicine in April 2001 he described the figure as
“Activated memory CD4+ T cells” with an asserted purity level of 97.7%. Id. at 7-8, 46.
The manuscript was rejected on June 20, 2001. Jd. at 93. Respondent received the
rejection letter by e-mail on June 20, 2001, and, the next day, the figure was changed on
Respondent’s home computer. Jd. at 93, 98, 98a. The figure was changed again on
Respondent’s home computer only a few days later. Id. at 99, 99a. Respondent
14

resubmitted the manuscript to Nature Medicine on October 23, 2001. Jd. at 102. In
describing Panel A, Respondent now contended that the purity level of the data depicted
was 99.7%, a two percent increase from his previous submission. In the middle panel of
the figure data points were moved from the top left quadrant to the lower right quadrant.
And, a graph was added to the panel. Compare ORI Ex. 47, at 136, with ORI Ex. 47, at
46 and 92.

Panel A is false and materially so. January 29 ruling at 11-12. The multiple alterations
that were made to the panel on Respondent’s home computer in close proximity to
Respondent’s submission of the figure in different attempts at having it published lead to
only one reasonable inference. That is that the panel was altered (both the image and his
description of it) in order to make it more persuasive to editors of the various journals to
whom he submitted for publication the article containing the panel, and to others to
whom he presented the panel. Either Respondent personally altered the figure, or he
submitted the figure without verifying its truthfulness.

Respondent has offered nothing that calls the facts offered by ORI into legitimate dispute.
He asserts that image manipulation is not necessarily falsification of the image, citing to a
statement made by a representative of ORI. Opposing brief at 11; see R. Ex. 4.B [at
pages 2-145]. However, what is at issue here is not mere “manipulation” of an image.
Respondent either altered Panel A and changed his assertions as to what the panel
represented or he published it with indifference to its truthfulness. As I discuss above, in
submissions subsequent to his original submission of the panel he asserted that the purity
of the sample depicted was higher than he originally represented it to be.

Respondent suggests that he was deprived of access to the original data from which the
panel was constructed. Opposing brief at 11. However, Respondent does not suggest
that this data would justify the manipulations and alterations that he made to the panel.

Respondent also alleges that various individuals either constructed or contributed to the
creation of a figure he describes as “Figure 2.” Opposing brief at 11. It is unclear what
Respondent is referring to. ORI did not refer to Panel A in its submissions as “Figure 2”
(although there is a “Figure 1” in Panel A that ORI contends was misrepresented by
Respondent). Thus, it is unclear to me whether Respondent’s assertions even address the
allegations made by ORI. But, assuming that they do, the fact that others may have
contributed to the creation of Panel A — an assertion which I accept solely for purposes of
deciding this case — does not excuse Respondent from liability for submitting a figure that
was altered and falsified. It was Respondent who ultimately bore responsibility for
submitting honest research results. He cannot hide behind the assertion that others may
have assisted him, even if they may have contributed to the falsification of results.

15

c. ORI finding # 3

ORI’s allegations relate to a figure that Respondent first submitted in an article to the
American Journal of Pathology (AJP) in May 1999. That article contained a figure
which Respondent described as lymphoid tissue from pediatric lung. ORI Ex. 48, at 3.

In December 2001, however, Respondent submitted the figure as part of a grant
application, 1 RO! DE 014827-01, in which he was principal investigator. In the grant
application he described the figure as comprising lingual tonsil. /d. at 6; ORI Ex. 30.1, at
2-3. Respondent offered no explanation in the grant application for the changed
description of the figure. Additionally, the figure that Respondent resubmitted was
altered in size, and rotated so that it appeared at first glance to be different from that
which he presented in the AJP article. Jd. at 7.

The original image from the AP article was present on an Apple computer used by
Respondent. The altered image, used in the grant application, was present on
Respondent’s home computer and it was dated December 7, 2001, just four days prior the
submission date of the grant application. ORI Ex. 48, at 10-10a.

The figure submitted in the grant application was false and materially so. January 29
ruling at 12-14. The only reasonable inferences that I can draw from the facts now
submitted by ORI are either that the falsifications were done deliberately by Respondent
in order to provide support for his grant application, or that he submitted altered data
without caring whether or not it was accurate. These inferences are inescapable given
that the image was altered on Respondent’s home computer just four days prior to its
submission as part of the grant application.

Respondent has offered nothing that materially rebuts ORI’s allegations. In opposing
them he asserts that he had no office and that all computers were “community-used” in
the laboratory that he directed. Opposing brief at 12. However, ORI’s allegations are not
based on images that were found on “community-used” computers at the laboratory but
on Respondent’s home computer. Respondent also alleges, without elaboration, that the
image was “produced by a collaborator.” Jd. He has offered no evidence to support that
assertion, but, assuming that to be true, it does not excuse Respondent’s use of it in his
grant application.

d. ORI finding # 4

This allegation involves an image that Respondent first published as an insert in Panel K
of Figure | in his 1999 AJP paper. ORI Ex. 49, at 7; see subpart c. of this Finding. On
April 7, 2001, various altered versions of this image were saved on Respondent’s home
computer. Jd. at 9-12a. Respondent included the image as Figure 5A of the grant
application 1 RO1 DE 014827-01 which he submitted in December 2001. That image is
labeled as “lingual tonsil.” Jd. at 6. However, in the same grant application Respondent
16

included an image identified as Figure 9D. Jd. at 5. That image is the same image as in
Figure 5A except that it is labeled as “rectal mucosa”, it is inverted, and some data is
removed from it. Subsequently, Respondent used the falsified Figure 9D in several
PowerPoint presentations and supplied it to colleagues for use in their grant applications.
Id. at 17-19, 21-22, 26-27, 28-35.

Figure 9D is materially false. January 29 ruling at 14. I can find no reasonable

explanations for the falsification other than that Respondent either deliberately created it
in order to provide support for his grant application or that he submitted it without caring
whether or not it was true.

Respondent alleges that it would be “physically impossible” that the figure would have
been altered on his home computer due to “the same dates and time stamps.” Opposing
brief at 13. However, that assertion does not gainsay the fact that the images comprising
the figure were found on Respondent’s home computer nor does it rebut the facts
showing that altered images were present on that computer.

Respondent also asserts that the terms “rectal mucosa” and “rectal tissue” mean the same
thing and that there would be nothing improper using slides — presumably labeled either
as “rectal mucosa” or “rectal tissue” in different presentations. But, that argument does
not address the fact that Respondent changed the labeling of the figure from its original
label of “lingual tonsil” to “rectal mucosa” nor does it explain the inversion of the image
in order to create two different looking images in the same grant application.

Finally, Respondent asserts again that others were responsible for either creating the
original image or making the alterations. As I have done previously, I am assuming these
assertions to be true solely for purposes of deciding the motion. They do not in any
respect justify Respondent’s use of the altered image in his grant application or
elsewhere. As the principal author of the research, Respondent is responsible for the
truth of its contents. And, here, the “error” is such an obvious fabrication that
Respondent could only have made it deliberately or used the falsified image with reckless
disregard for the truth or falseness of what he published.

e. ORI finding #5

At issue here is an image containing green fluorescent cells. ORI offered evidence to
show that Respondent represented these cells as showing different things. At times, the
images were altered, sometimes to depict separate cells (labeled separately), and
sometimes to show them as a composite image. The manipulated image is false and was
material to the grant application that Respondent filed. January 29 ruling at 14-15.
17

Respondent published a paper in Nature Medicine in January 1999 in which he presented
the cells as a single image. ORI Ex. 50, at 2. In August 2000, in a grant application,

1 ROI DE 014149-01, he presented the same image as a panel of four individual cells,
which he labeled as having been treated differently. /d. at 3. An image on Respondent’s
home computer, saved on August 2, 2000, resembles the image published in Nature
Medicine. Id. at 10, 10a. Another image on Respondent’s home computer, saved on
August 12, 2000, is identical to that which appeared in the grant application. /d. at 3, 11,
lla.

The only reasonable inferences that I can draw here are either that Respondent
deliberately falsified images of cells in order to support a grant application or that he
made use of falsified information without caring whether it was true. These inferences
are driven by the undisputed fact that the altered images were saved to Respondent’s
home computer at about the same time that he filed the grant application.

Respondent has not provided anything that rebuts ORI’s allegations. He asserts that the
“files ORI refers to were uploaded to [Respondent’s home] computer from another
unidentified computer on April 30, 2002 and May 1, 2002.” Opposing brief at 14. That
assertion is irrelevant. Whether the material was uploaded at a date after a particular
image was last modified, or appeared on Respondent’s home computer in 2000, does not
change the fact that the images appeared in Respondent’s publication and grant
application. Respondent also asserts that a witness admitted that the images would have
been prepared by someone working with Respondent in his laboratory. Opposing brief at
13. However, even if that is so, the assertion says nothing to derogate from ORI’s
evidence. The possibility that Respondent may have had collaborators does not diminish
his liability in any respect.

fi. ORI finding # 6

ORI’s allegations of research misconduct in this finding center around a unique butterfly-
shaped cell that first appeared in an article published in The Journal of Clinical
Investigation (JCD) in May 2000 with Respondent as one of the authors. ORI Ex. 51, at
3. An electronic version of the figure dated July 26, 1999, was found on Respondent’s
office computer. Jd. at 4-4a. In March 2001, Respondent submitted a proposed article to
Nature Medicine, containing the figure with the butterfly shaped cell as Figure DS. Id. at
5. This image was saved to Respondent’s home computer. Id. at 5, 6-7a; see also Id. at
8-9a. In the Nature Medicine submission the figure was described completely differently
than in the JC/ article. The figure on Respondent’s home computer was modified, most
recently on October 10, 2001, and appears in various grant applications and PowerPoint
presentations. Jd. at 8a, 9a, 11, 13-16a.

18

The modified images are false and were material, not only to articles submitted by
Repondent, but to articles and grant applications filed by individuals to whom
Respondent gave the images. The fact that the modifications appear on Respondent’s
home computer can only support findings that either he was responsible for altering the
images and submitting them knowing that they were false or that he submitted them with
reckless disregard for the truth of their contents.

Respondent has not provided facts that derogate from those presented by ORI. He asserts
that another individual admitted to altering fluorescent images. That is the same
argument that Respondent makes repeatedly, that others, and not he, may have made the
falsified images. But, that assertion — even if it is true — does not detract at all from the
fact that it was Respondent who presented images in journal articles and in grant
applications that were palpably false. As I have stated repeatedly in this decision,
Respondent is as liable for images that others may have fabricated, but which he
presented or attempted to publish, with reckless disregard to their truth, as he is for
images that he personally falsified.

g. ORI finding #7

This allegation relates to an image that Respondent described differently on different
occasions. It appears first as an image that Respondent provided to another individual
and which was included in that individual’s May 2001 grant application. ORI Ex. 52, at
3. On that occasion, the image (Panel III D in the application) was described as ovine
lentivirus infection of cloned sheep. Jd. However, in a manuscript submitted to the
journal Science, of which Respondent was the second author, the same figure (Panel III A
insert in the manuscript) was described as pediatric lung tissue. Jd. at 4. Then, in a
December 2001 grant application filed by Respondent, he described the same figure as
being derived from lingual tonsil tissue. /d. at 5. In a PowerPoint presentation
Respondent offered the identical image more than once and described it in different parts
of his presentation as lingual tonsil and lung tissue. Jd. at 12-13.

The image which appears in the various articles and the presentation was present on
Respondent’s home computer. ORI Ex. 52, at 9, 9a, 10, 10a, 11, lla. The image was
material to the documents in which it was used and the varying descriptions of it are
alse. January 29 ruling at 16.

I can only conclude that Respondent’s repeated labeling changes of the image were either
deliberate falsehoods or done with reckless disregard to what he purported to present.
Respondent cannot credibly contend that he relied on descriptions provided by other
individuals given that the image was saved to his home computer more than once and that
e was the author of the image’s changed descriptions. Respondent has provided no
explanation for the changes. Opposing brief at 14-15.

19

h. ORI finding #8

This allegation address images of red and green fluorescent cells that first appeared as an
image of red cells in Figure 5 of Respondent’s May 2000 JCI article. ORI Ex. 53, at 3.
This image was later presented in a colleague’s grant application, except that the cells
were rotated and spaced further apart. They were represented to be derived from sheep
tissue. Id. at 5. The presentation of the image corresponding to the grant application was
saved on October 24, 2000, on Respondent’s home computer. Jd. at 6, 6a. In June 2001,
the cell image was presented in a manuscript submitted to the journal Science and labeled
as lung tissue. Jd. at 7. The image used in the manuscript was saved on Respondent’s
home computer. /d. at 8, 8a. In his grant application, RO! DE0104827-01, Respondent
used two versions of the image, one with the cells colored red and the other with the cells
colored green. Id. at 9, 13, 14.

I previously found the manipulations and changed labeling of the images to be false and
material. January 29 ruling at 16-17. Here, I conclude that the evidence offered by ORI
leads inevitably to findings that Respondent either falsified the images himself or
submitted them with reckless disregard of their truth. The images were present on his
home computer and changes in them correspond with modifications that show up on his
computer.

In response to ORI’s allegations, Respondent asserts that he was: “known to be out of
town the week of Christmas [2000].” Opposing brief at 15. However, he has not
explained how this absence from his work corresponds with any of the modifications or
alterations of images alleged by ORI and it certainly does not account for his submission
of palpably false images. Respondent also asserts, without any explanation of the
relevance of his assertion, that all files were uploaded to his home and office computer on
April 30, 2002, and later. Jd. I have no clue as to what Respondent is alluding to here.

In any event, he does not deny any of the facts relied on by ORI.

i ORI finding #9

ORI’s allegations address panels consisting of five and ten images. The five panel
version was contained in a grant application that Respondent submitted in December
2001 and in grant applications by two of his colleagues, submitted in November 2001 and
January 2002. Jd. at 3-5. The ten panel version was contained in grant applications by
two of his colleagues, submitted in April 2002. Jd. at 6-7.

Images A in the two panels were modified by adding dark spots to the images. Three
cells were added to panel D in the ten panel version as compared to the same image in
panel E of the five panel version. /d. at 11, 12. In my January 29 ruling I found the
20

manipulations to be significant in that they allowed Respondent to use a smaller area of
the original figures — but in higher magnification — to show a meaningful number of cells
that were positive for HIV RNA. January 29 ruling at 17. That conclusion was not
challenged by Respondent in either his hearing request or subsequently.

Respondent was the common source for the falsified images. Respondent’s colleagues
asserted that he gave them the figures containing the manipulated composites. ORI Ex.
43, at 2; ORI Ex. 44, at 1. Respondent used both the manipulated five and ten panel
figures in PowerPoint presentations. ORI Ex. 54, at 22-26. The modified figures were
found on Respondent’s office computer and on his home computer as well. Jd. at 13-20a.
Moreover, the images appearing on Respondent’s home computer contain the additional
cells that appear in the images. Jd. at 16.

This evidence supports a conclusion that Respondent was the source of falsified images.
The falsifications appear in images that Respondent submitted directly and in images that
Respondent gave to others. And, they appear on his home computer.

Respondent asserts that others acquired the images in question without his knowledge.
Opposing brief at 16. That is a bald assertion without supporting proof. The unrefuted
evidence is that Respondent gave the images to others. However, assuming Respondent’s
contention to be true, it does not relieve him of liability for falsifying the images. He also
asserts that not all of the images in question were on his home computer and that those
that were predated the computer purchase. This is also an assertion that is made without
support. The fact is that these images were on his home computer when it was
sequestered by UW in response to allegations that Respondent had committed research
misconduct. Respondent has offered no cogent explanation of how the files could have
found their way onto the computer prior to his obtaining it.

j. ORI finding # 10

ORI’s allegations relate to an image of a cell that appeared twice in an NIH grant
application. The presentation of the image made it appear as if it represented two images
from a culture treatment that had been obtained at two and 12-hour intervals. January 29
ruling at 18.

ORI offered evidence showing that the author of the grant application, a colleague of
Respondent, received the images that were used in the application from Respondent.
ORI Ex. 44; see ORI Ex. 44, at 1. Figures with the falsely labeled cells were found on
Respondent’s office computer. ORI Ex. 55, at 2a, 3a.

The only reasonable evidence that I can make from these facts is that Respondent either
created the falsified images or distributed them with reckless disregard of their truth.
21

Respondent asserts that the colleague who received the images from Respondent made
contradictory statements by asserting that he received them from Respondent and by
stating the final grant application was actually produced on his, and not Respondent’s,
computer. Opposing brief at 16. I find no contradiction in these statements. The grant
application was, after all, produced and submitted by Respondent’s colleague, and one
would expect that the colleague would produce the final product. What is at issue is not
the final product but what was supplied to the colleague by Respondent. It is perfectly
consistent with the colleague’s testimony that he received images from Respondent
which he incorporated into his application. To read that testimony to mean otherwise
makes no sense.

Respondent argues also that the images in dispute were “simple and routine for the lab
and were used as illustrations for a technique.” Opposing brief at 17. He contends that
ORI has offered no plausible explanation why Respondent would knowingly
misrepresent the facts.

I find this assertion to be unpersuasive for two reasons. First, Respondent has offered no
support for his assertion that the images were “simple and routine.” His statement is
essentially an unadorned contention. But, even if it were true, it does not derogate from
the fact that Respondent at least recklessly provided a colleague with images that were
palpably false.

The many examples of such falsification established by the record of this case establish a
pattern of occasions on which Respondent either manipulated data and images to suit his
purposes or submitted images and data without regard for their truth. Some of his
manipulations may well have been more serious than others in the sense that they
contained misrepresentations of greater significance than were made in other false
statements and images. But, the overall picture — which I discuss at more length below —
is of an individual who simply did not care whether his research results were honest. It is
consistent with this indifference to the veracity of results that Respondent would submit
false images at times that may not have been as significant as at other times. That does
not detract from the overwhelming evidence of dishonesty that is portrayed by the
undisputed facts.

k. ORI finding #11

At issue here is a figure depicting HIV decay in particular cells (“Viral Decay Figure”).
The data for that figure, according to ORI, were generated originally by a researcher at
the National Institutes of Health (NIH) based on measurements of viral decay in
peripheral blood samples of individuals receiving a treatment known as HAART therapy.
ORI Ex. 56, at 4-5. ORI asserts that a graph of this data appeared on Respondent’s home
computer. /d. at 7, 7a. It contends that a computer file on the home computer that was
last modified on January 20, 2002, contained the original data. /d. at 8-8a. However,
22

according to ORI, two days later, on January 22, 2002, the data on Respondent’s home
computer was altered by the deletion of a data point. /d. at 9, 9a. On March 19, 2002,
the data was altered again in a new file saved on Respondent’s home computer. /d. at 10,
10a. ORI asserts that Respondent used the altered data at least eight times in 2002 in
various grant applications and presentations. Jd. at 11-18. Moreover, according to ORI,
Respondent misrepresented the data by asserting that it represented CD4+ cells from
rectal mucosal samples when the cells actually came from peripheral blood samples. Jd.;
ORI charge letter at 30.

The evidence presented by ORL, if not rebutted, proves falsification of research results by
Respondent. The only reasonable inferences that I can draw from it are that Respondent
either consciously altered data supplied to him by NIH and misrepresented its
significance or that he presented false data without verifying or caring about its truth.

Respondent seems to contend that, if there were alterations to the data, they may have
been made by another individual. Opposing brief at 17. I find that this assertion does
nothing to rebut ORI’s evidence. As I have stated repeatedly throughout this decision,
Respondent was responsible for assuring that what he submitted was accurate and true.
Even if another individual altered the data, Respondent submitted it as his own. His
willful disregard of the truth of the material he submitted is research misconduct as much
as if he personally falsified that material.

L ORI finding # 12

At issue here is a figure that Respondent included in an article that was published in the
Journal of Infectious Diseases and, subsequently, in PowerPoint presentations. The
image falsely misrepresents that which it portrays. January 29 ruling at 19-20; ORI Ex.
57, at 7,27. In the article Respondent asserted that the image was derived from lymph
node cells. ORI Ex. 57, at 7. However, in other presentations and in files contained on
Respondent’s home computer, the images were described as being derived from rectal
tissue. Id. at 23-24a, 30. Records from Respondent’s home computer show that the
labels on the rectal tissue versions of the image were altered on April 3, 2001. Jd.

If these facts are not rebutted they lead inevitably to the conclusion that Respondent
alsely stated in a journal article and in subsequent presentations that an image of tissue
represented something other than what it actually depicted. I do not find that Respondent
rebutted them. He contends, first, that the computer that ORI identifies as his home
computer in this finding actually was a laboratory computer that was shared by many
individuals. I will assume that assertion to be true solely for purposes of this decision.
The conclusion that Respondent would have me draw from this is that others besides
Respondent may have made the falsification that is at issue here. But, if that is so,
Respondent nevertheless presented the falsely labeled research as his own work product.

23

That is, if nothing else, reckless submission of false data and Respondent is as liable for
that as if he had deliberately and purposefully made the falsified statement.

Second, Respondent argues that the images at issue were simple and routine and there
was no reason why he would fabricate them. But, Respondent has offered no support for
this contention and, moreover, he obviously thought it to be significant when he included
it in his journal article and in PowerPoint presentations.

m. ORI finding # 13

ORI’s allegations of deliberate falsification involve an image that was published
originally in a 1987 paper by Respondent’s Ph.D mentor at Colorado State University. In
September 2000 Respondent published an article in the Journal of Leukocyte Biology
(JLB), with himself as the sole author, which contained two panels that Respondent
labeled as representing follicular dendrytic cells incapable of actively producing new
HIV particles, and a macrophage cell that was producing a new virus. January 29 ruling
at 20. In fact, the images were false, constituting manipulated excerpts from an image
published by Respondent’s Ph.D mentor. JLB retracted the article when the false images
came to light.

ORI produced evidence obtained from Respondent’s home computer showing that the
images were manipulated repeatedly. ORI Ex. 58, at 7-15a. Manipulations included
flipping the image, rotating it, erasing or filling in vacuoles, adding or deleting virions,
and adding or deleting cellular materials. Id.

This evidence, if not rebutted by Respondent, leads either to the conclusion that he
deliberately manipulated data on his home computer, in a particularly egregious way, in
order to generate images that he used for his own advancement or that he submitted false
information without regard for its truth. Respondent has not rebutted it. Much of his
arguments relate to what Ms. Glazatcheff and Mr. Gademan would testify to. I have
barred the admission of this testimony because Respondent filed it untimely and without
justification. Respondent asserts also that the images predated the purchase of his home
computer and that nothing shows who created the files and on what computer the files
were first created. But, this assertion does not gainsay the fact that the images actually
appearing on Respondent’s home computer are contemporaneous with his publication of
the JLB article that contained those identical images. If Respondent did not create them
he certainly made use of them without caring about their provenance.

n. ORI finding # 14

This allegation relates to Panels A and B of Figure 4 in a grant application, RO1 DE
014827-01. They were offered by Respondent to show the presence of HIV RNA in
three sequentially sampled oropharyngeal sites. They are false in that they show a higher
level of virus replication than was actually the case, thereby representing false data.
24

January 29 ruling at 21. They are also false in that the image deletes certain blotches and
adds another that was not originally present. The images appear on Respondent’s home
computer in various stages of manipulation. ORI Ex. 59, at 10-1la. The evidence
offered by ORI here, as with the other findings by ORI, points directly to Respondent as
the source of the manipulations and false statements because the manipulated images
were saved to his home computer. But, even if Respondent did not personally create the
falsifications, he used them, and he did so without verifying their truth.

Respondent asserts that there is no misrepresentation in the image but, rather, “just a lack
of understanding of human anatomy by ORI.” Opposing brief at 20. But, human
anatomy is not the issue here. Rather, it is the manipulation of images in order to show
something other than that which they originally depict. Respondent also asserts that the
image in dispute was a simple image, one that was routine for Respondent’s laboratory.
Id. He questions why he would knowingly use a false image when similar data and
associated images had been produced in the laboratory for years. Jd.

I make no finding here as to exactly what were Respondent’s motivations. But, as I have
said elsewhere, reckless disregard for the truth of the contents of scientific information is
as much research misconduct as intentionally falsifying such information. Here, the
unrebutted evidence shows that Respondent either manipulated the images on his home
computer and then used them as if they had not been altered, or published altered
information without verifying its truth. That is sufficient to establish misconduct.

o. ORI finding # 15

ORI’s allegations of falsification address three figures (Figures 4, 6, and 8) that are in a
grant application that was submitted by Respondent and a former colleague. The
undisputed facts show that Respondent supplied his colleague with the figures and that
these figures are false. January 29 ruling at 22-23; ORI Ex. 60, at 5-7; 8-11.

i, Figure 4

Figure 4 is a 2 panel figure depicting six histology images and six graphs of data,
purportedly representing ovine lentivirus in lymph nodes in infected sheep. ORI Ex. 60,
at 2. Falsification of the figure is evident. Images F and D from the first panel of the
figure (Panel 1) are identical except that either some dots have been added to image D or
deleted from image F. These images appear on Respondent’s home computer and were
altered several times. ORI Ex. 60, at 12-15a.

Not only are some of the images falsified but graphs in the figure are false as well. The
regression lines of the graphs are inconsistent with the data points. In other words,
plotting the data points would yield results that are inconsistent with the regression lines
on the graphs. ORI Ex. 60, at 16.
25
ii. Figure 6

The figure appears on Respondent’s computer with a different label and description than
that which is stated in the grant application. The figure is inconsistent with several other
versions of the same data which appear on Respondent’s home computer. ORI Ex. 60, at
18-20.

ii. Figure 8

Figure 8 is a three-panel figure that is labeled in the grant application as “Viral genetic
analyses.” ORI Ex. 60, at 4. The figure existed in alternate form on Respondent’s
computer. /d. at 21. In the grant application, the figure is labeled as representing ovine
lentivirus in sheep, whereas the identical image on Respondent’s computer is represented
as HIV-1. Jd. The computer file describes the image as being derived from human
subjects whereas the grant application labels it as being of animal origin.

It is unclear from analysis of Figures 4, 6, and 8, whether the versions on Respondent’s
computer, those in the grant application, or all of them are false. One can only say that it
is not possible for all of them to be accurate inasmuch as they are inconsistent and, in the
case of Figure 4, clearly incorrect. But, the evidence offered by ORI shows that the
figures originated with Respondent inasmuch as they were on his computer and that he
either manipulated those figures on his computer to change their appearance and the
results depicted, or obtained and used them without verifying the truth of what he was
using.

Respondent has offered nothing that rebuts ORI’s facts. He contends that the allegations
are novel in the sense that they were not made nor investigated by UW. Assuming that to
be so, it does not comprise a valid defense to the allegations. ORI is not limited by what
UW may have found.

Respondent also asserts that his collaborator on the grant has, in effect, vouched for
Respondent’s honesty. Opposing brief at 21. But, the opinions of Respondent’s
colleague, no matter how heartfelt they may be, do not comprise rebuttal of the facts
offered by ORI. Respondent has not provided facts that show that the manipulations
came from some source other than him or that he did not pass on manipulated data and
images.

Respondent also avers that he e-mailed the correct images to his collaborator. Opposing
brief at 21. It is unclear what Respondent means by this assertion. However, he has not
denied that the images in the grant application are false nor has he provided any facts to
show that he did not supply those images to his collaborator.
26

4. Respondent’s additional arguments do not bar entry of summary
disposition.

Respondent makes additional and miscellaneous arguments which I address here. I find
them to be without merit and they serve as no valid defense to ORI’s motion for summary
disposition.

a. Respondent has not shown that he has been denied due process
nor has he established that the allegations that are the basis of
this case are barred by a statute of limitations.

Respondent complains about the protracted nature of ORI’s investigation and the length
of time it took for ORI to produce the allegations that are the basis for this case. He
contends that he is at a “severe disadvantage” as a consequence of these time delays and
what he characterizes as the overall unfairness of ORI’s investigation and the process by
which ORI generated its allegations of misconduct. Opposing brief at 21-22.

However, Respondent has not made any specific allegations showing how he was
deprived of due process either by the delay in producing the allegations at issue here or
by ORI’s investigative procedures aside from making generalized complaints of
unfairness. Respondent has not made any showing that there exists exculpatory evidence
to which he has been denied access. As I discuss above, Respondent has complained
repeatedly that he has been denied access to relevant information and evidence without
ever substantiating his complaints. In fact, ORI has turned over voluminous evidence to
Respondent including that data and information on which ORI bases its misconduct
allegations.

Furthermore, Respondent has not shown that the allegations in this case are barred by a
statute of limitations. The current regulations governing ORI’s investigations do contain
a six year statute of limitations. 42 C.F.R. § 93.105(a). However, this regulation plainly
does not apply to allegations of misconduct that predate its publication. 42 C.F.R.

§ 93.105(b)(3).

b. ORTis under no obligation to obtain testimony from certain
witnesses.

Respondent asserts that ORI did not produce testimony from UW investigators. He
asserts also that former friends and colleagues of Respondent are reluctant to talk to him
about the case. Opposing brief at 22. However, ORI is not obligated to produce
testimony from any individuals. In its motion for summary disposition ORI offered facts
which, if unrebutted, lead inexorably to the conclusion that Respondent committed
research misconduct. That shifted the burden to Respondent to produce facts that would
create a legitimate fact dispute. He has failed to do so.
27

5. The undisputed material facts establish a seven-year debarment to be
a reasonable remedy.

ORI proposed that Respondent be debarred for a period of seven years. I have considered
this proposal in light of the undisputed facts relating to the seriousness of Respondent’s
misconduct and the aggravating and mitigating factors governing the length of debarment
that are set forth at 42 C.F.R. § 93.408. Ihave also considered it in light of the facts that
the standard term of debarment is for three years and that this proposed debarment thus
constitutes a departure from the standard. I find the proposal to be reasonable and so I
recommend that Respondent be debarred for seven years.”

The undisputed facts establish this to be an extremely serious case of misconduct.
Respondent committed research misconduct on a grand scale by publishing or attempting
to publish false and fabricated images and information in numerous grant applications,
journal articles, and presentations. The numerous instances of misconduct during a
relatively short time frame establish a pattern of misconduct which transcends the
specific instances that I discuss in this recommended decision. The magnitude of
Respondent’s misconduct is striking. ORI has documented numerous specific
alsifications in 15 distinct allegations of misconduct that extended over a period of more
than two years. These facts alone establish Respondent to be an individual who is
manifestly untrustworthy to receive, utilize, or distribute federal funds.

The undisputed facts show that Respondent’s misconduct had a substantial impact.
Several grant applications were contaminated by it as well as journal articles. Colleagues
of Respondent were compromised by their receipt of and use of false material that he had
urnished to them. In at least one instance a journal found it necessary to retract an article
authored by Respondent when the false statements in that article were revealed.

Furthermore, there is an evident failure by Respondent to accept his misconduct or to
show remorse for it. Not only has Respondent refused to acknowledge any responsibility
or the false images and data that he published or attempted to publish but he has
advanced a series of explanations for those images and data that range from implausible
to preposterous. Most striking is his refusal to acknowledge responsibility even for
images and data that plainly were manipulated or concocted on his home computer
without offering any plausible explanations, either for how those images or data could
ave been generated or saved, or why he would have used such palpably false materials
without verifying the truth of their contents. Respondent also has attempted to hide his
misconduct behind a series of irrelevant and frequently incomprehensible assertions. He

* Respondent has made no challenge of ORI’s proposal that he be prohibited from
serving on any Public Health Service advisory committees. I therefore sustain this
proposed remedy based on my findings of research misconduct committed by
Respondent.
28

has attempted to depict himself as the innocent victim of a witchhunt by UW and ORI
and as a dupe in a scheme that involved numerous researchers other than him. He has
offered no evidence from which I or any reasonable fact finder could infer such
allegations to be true.

I have looked closely at Respondent’s submissions in order to determine whether he has
offered facts which call into dispute those demonstrated by ORI and which demand
further proceedings in this case to address the reasonableness of the proposed debarment.
I find none. Respondent has offered statements from various individuals attesting to his
personal qualities, his loyalty, and even to his honesty. But, these statements — even if
heartfelt — add no facts to this case that contest those established by ORI. The
misconduct committed by Respondent cannot be mitigated by evidence showing his good
personal relations with other individuals or even by evidence showing that he has been
trustworthy in areas other than those which are the basis of ORI’s allegations.

/s/
Steven T. Kessel
Administrative Law Judge

